                Case 1:21-cv-00088-RP Document 1 Filed 01/28/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                   Western District of Texas
                                       Austin Division

RICHARD PALMER,                                  §
          Plaintiff                              §     CASE NUMBER: 1:21-CV-00088
                                                 §
                  vs.                            §
                                                 §
FEDERAL RECOVERY SERVICES,                       §
INC.                                             §     DEMAND FOR JURY TRIAL
doing business as                                §
PARAMOUNT ACCEPTANCE                             §
              Defendant.                         §

                                     ORIGINAL COMPLAINT

           1.     Plaintiff Richard Palmer sues for claims under the Fair Debt Collection Practices

Act ("FDCPA"), 15 U.S.C. § 1692, et seq., and the Texas Debt Collection Act ("TDCA"), Tex.

Fin. Code Chapter 392, to obtain statutory damages, injunctive relief, costs and a reasonable

attorney's fee for the Defendants’ violations of the FDCPA and the TDCA.

                                                 VENUE

         2.       Venue is proper in the United States District Court for the Western District of

Texas, Austin Division, because the acts and transactions occurred in this district and because the

Defendants transact business in this district.

                                           THE PARTIES

         3.       Plaintiff Richard Palmer ("Palmer") is an individual who resides in Travis County,

Texas.

         4.       Defendant Federal Recovery Services, Inc. (“FRS”) is a company organized and

existing under the laws of Utah. FRS may be served by serving its registered agent at the following

address:

                         Peter A. Klc and Associates, PLLC
               Case 1:21-cv-00088-RP Document 1 Filed 01/28/21 Page 2 of 3




                           4725 S. Holladay Blvd., Ste. 210
                           Salt Lake City, UT 84117

                                   FACTUAL ALLEGATIONS

         5.        Palmer allegedly incurred a debt for gym membership and fitness training.

         6.        The gym membership was for personal, nonbusiness use.

         7.        Palmer did not pay the alleged debt and it went into default.

         8.        The alleged debt was placed with FRS, doing business as Paramount Acceptance,

for collections.

         9.        FRS describes itself as providing collection services.1

         10.       FRS likes “hunting people down for cash[.]”2

         11.       FRS regularly attempts to collect debts owed to someone else.

         12.       FRS attempts to collect using letters and emails.

         13.       FRS attempted to collect the alleged debt from Palmer.

         14.       FRS emailed Palmer in an attempt to collect.

         15.       FRS does not have on file with the Texas Secretary of State a $10,000 bond in favor

of any person damaged by FRS’s violation of Chapter 392 of the Texas Finance Code.

                           COUNT I. VIOLATION OF TDCA § 392.101(a)

         16.       Plaintiff re-alleges the above paragraphs as if set forth fully in this count.

         17.       Section 101(a) of the TDCA states:

(a) A third-party debt collector or credit bureau may not engage

in debt collection unless the third-party debt collector or credit

bureau has obtained a surety bond issued by a surety company



1
    See https://paramountacceptance.com/collections/
2
    Id.
                                                      2
             Case 1:21-cv-00088-RP Document 1 Filed 01/28/21 Page 3 of 3



authorized to do business in this state as prescribed by this

section. A copy of the bond must be filed with the secretary of

state.

       18.     FRS engaged in debt collection without a bond on file with the Texas Secretary of

State and therefore violated § 392.101(a).

       19.     Palmer seeks not less than $100 for each violation of TDCA § 101(a).

                           COUNTS II. VIOLATIONS OF FDCPA § 1692g

       20.     Plaintiff re-alleges the above paragraphs as if set forth fully in this count.

       21.     FRS’s written communications with Palmer failed to contain the notices required

by § 1692g(a)(3) – (4).

                                        REQUEST FOR RELIEF

       22.     Plaintiff requests this Court award him:

               a. Statutory damages;

               b. Injunctive relief;

               c. Costs; and

               d. A reasonable attorney's fee.

                                         JURY DEMAND

                                   Plaintiff demands trial by jury.

                                                               Respectfully Submitted,
                                                               By: s/Tyler Hickle
                                                               Plaintiff’s Attorney

Tyler Hickle, SBN 24069916
Law Office of Tyler Hickle, PLLC
4005C Banister Lane, Ste. 120
Austin, TX 78704
Tel: (512) 289-3831 Fax: (512) 870-9505
tyler@hicklepllc.co


                                                  3
